UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, February 2014 Commission File Number: 001-14534 Precision Drilling Corporation (Exact name of registrant as specified in its charter) 800, 525 - 8 Avenue S.W. Calgary, Alberta Canada T2P 1G1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: February 12th 2014 PRECISION DRILLING CORPORATION By: /s/ Joanne L. Alexander Name: Joanne Alexander Title: Senior Vice President, General Counsel and Corporate Secretary ExhibitDESCRIPTION Precision Drilling Corporation Announces2014 First Quarter Dividend and 2013 Fourth Quarter and Year End Financial Results
